DETAILED ACTION
This office action is in response to the application filed July 20, 2020 in which claims 16-23 are presented for examination and claims 1-15 are canceled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 13/750,093 and 14/548,217, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Neither of Application Nos. 13/750,093 and 14/548,217 provide support for the outriggers as recited in claim 22 of the instant application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outriggers as recited in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The disclosure is objected to because of the following informalities:  Page 6 of the specification is missing.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification should be amended to provide proper antecedent basis for all claim limitations including “outriggers” as recited in claim 22.  No new matter should be entered.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0189838 Mage in view of USPN 6,138,285 Robrahn et al. (Robrahn).
Regarding claim 16, Mage discloses a sports goggle (10) comprising:
a frame (26) comprising an outer surface and an inner surface (the outer surface comprises all the surfaces on the exterior of the goggle while the inner surface comprises all of the surfaces on the interior of the goggle, including the surfaces directly above the surfaces depicted of Figs. 1 and 3; the Examiner again notes that claim 16 does not recite, for example, that the inner surface is the surface configured to be disposed directly against the face of a user), the inner surface configured to conform to a face of a user (all portions of frame 26 are configured to conform to the face of a user; the Examiner again notes that claim 16 does not recite, for example, that the inner surface is the surface configured to be disposed directly against the face of a user), wherein the outer surface includes a first aperture (40) and the inner surface includes a second aperture (42) (see Figs. 1-4; paras. 0038-0039);
annotated Figs. 1-4, see below), such that the outer surface and the inner surface are spaced apart and coupled together by the plurality of frame members (annotated Figs. 1-4; paras. 0038-0039);
an air channel extending through the frame from the first aperture to the second aperture (annotated Figs. 1-4; paras. 0038-0039); and
a liner disposed on the inner surface and configured to contact the face of the user (annotated Figs. 1-4), wherein the liner covers the second aperture and is configured to receive air flowing through the air channel (annotated Figs. 1-4).
Mage discloses a sports goggle with cooperating first and second apertures configured to provide venting to the interior of the goggle, the apertures shown in Figs. 1 and being covered by a liner, that liner therefore configured to receive air flowing through the air channel (annotated Figs. 1-4; paras. 0038-0039).
Mage does not explicitly disclose that the liner is an air permeable liner configured to receive that the liner is an air-permeable liner although the Examiner asserts that the liner would necessarily be air-permeable because otherwise it would frustrate the purpose of the invention.
Nevertheless, for further clarity and in an effort to promote compact prosecution, it is noted that Robrahn teaches a sports goggle (20) similar to that of Mage, comprising an air permeable liner (50) (see Figs. 1-4; col. 1, lines 15-29; col. 3, line 49 – col. 4, line 16).
Mage and Robrahn teach analogous inventions in the field of sports goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the col. 1, lines 15-29).

    PNG
    media_image1.png
    1035
    785
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1032
    768
    media_image2.png
    Greyscale

Regarding claim 17, the modified invention of Mage (i.e. Mage in view of Robrahn, as detailed below) further teaches a sports goggle wherein the air-permeable liner comprises a foam (col. 3, line 49 – col. 4, line 16 of Robrahn).

Regarding claim 18, the modified invention of Mage (i.e. Mage in view of Robrahn, as detailed below) further teaches a sports goggle further comprising:
a lens (12,14) coupled to the frame, wherein the frame is disposed at least partially around an outer periphery of the lens (annotated Figs. 1-4 of Mage).

Regarding claim 19, the modified invention of Mage (i.e. Mage in view of Robrahn, as detailed below) further teaches a sports goggle wherein the air-permeable liner is flexible and is configured to form a seal on the face of the user (annotated Figs. 1-4 of Mage; regarding the limitation that the air-permeable liner is “flexible,” the Examiner notes that absent further distinguishing limitations in the claims regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the modified invention of Mage meets the claim limitation).

Regarding claim 20, the modified invention of Mage (i.e. Mage in view of Robrahn, as detailed below) further teaches a sports goggle wherein the frame comprises a flexible polymer (para. 0034; acetate; regarding the limitation that the polymer frame is “flexible,” the Examiner notes that absent further distinguishing limitations in the claims regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the modified invention of Mage meets the claim limitation).

Regarding claim 21, the modified invention of Mage (i.e. Mage in view of Robrahn, as detailed below) further teaches a sports goggle further comprising a strap (38 of Mage) coupled to the frame, wherein the strap is configured to hold the frame against the face of the user (annotated Figs. 1-4 of Mage; para. 0037 of Mage).

Regarding claim 23, the modified invention of Mage (i.e. Mage in view of Robrahn, as detailed below) further teaches a sports goggle wherein the first aperture is disposed adjacent a nose bridge of the frame (annotated Figs. 1-4 of Mage).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mage in view of Robrahn (as applied to claim 16 and 21, above) in further view of US Pub No. 2007/0250994 McNeal et al. (McNeal).
Regarding claim 22, the modified invention of Mage (i.e. Mage in view of Robrahn, as detailed above) teaches a sports goggle comprising a strap coupled to the frame (para. 0037 of Mage).
The modified invention of Mage does not expressly disclose a sports goggle wherein the strap is coupled to outriggers on each side of the frame.
However, McNeal teaches that it is known in the art to couple straps to goggles via outriggers on each side of the frame (para. 0004).
para. 0004).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


ALTERNATE REJECTION.  Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2008/0189838 Mage.
Regarding claim 16, Mage discloses a sports goggle (10) comprising:
a frame (26) comprising an outer surface and an inner surface (the outer surface comprises all the surfaces on the exterior of the goggle while the inner surface comprises all of the surfaces on the interior of the goggle, including the surfaces directly above the surfaces depicted of Figs. 1 and 3; the Examiner again notes that claim 16 does not recite, for example, that the inner surface is the surface configured to be disposed directly against the face of a user), the inner surface configured to conform to a face of a user (all portions of frame 26 are configured to conform to the face of a user; the Examiner again notes that claim 16 does not recite, for example, that the inner surface is the surface configured to be disposed directly against the face of a user), wherein the outer surface includes a first aperture (40) and the inner surface includes a second aperture (42) (see Figs. 1-4; paras. 0038-0039);
a plurality of frame members extending between the outer surface and the inner surface (annotated Figs. 1-4), such that the outer surface and the inner surface are spaced apart and coupled together by the plurality of frame members (annotated Figs. 1-4; paras. 0038-0039);
an air channel extending through the frame from the first aperture to the second aperture (annotated Figs. 1-4; paras. 0038-0039); and
a liner disposed on the inner surface and configured to contact the face of the user (annotated Figs. 1-4), wherein the liner covers the second aperture and is configured to receive air flowing through the air channel (annotated Figs. 1-4).
Mage discloses a sports goggle with cooperating first and second apertures configured to provide venting to the interior of the goggle, the apertures shown in Figs. 1 and being covered by a liner, that liner therefore configured to receive air flowing through the air channel (annotated Figs. 1-4; paras. 0038-0039);
an air-permeable liner (annotated Figs. 1-4) disposed on the inner surface and configured to contact the face of the user, wherein the air-permeable liner covers the second aperture and is configured to receive air flowing through the air channel (annotated Figs. 1-4; paras. 0038-0039; the liner would necessarily be an air-permeable liner configured to receive air flowing through the air channel or otherwise the purpose of the invention of Mage to provide venting to a wearer would be frustrated).
ALTERNATE REJECTION has been limited to independent claim 16.  However, Mage may be relied upon alone (or again in combination) to reject additional claim(s) in future office action(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,751,218. Although the claims at issue are not identical, they are not patentably distinct from each other because the both claim a goggle comprising a frame, wherein an outer surface of the frame includes a first aperture and an inner surface includes a second aperture, an air channel extending through the frame from the first aperture to the second aperture, a plurality of frame members extending between the inner and outer surface of the frame, and a liner configured to receive air flowing through the air channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732